DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment filed August 14, 2022, amending claims 46, 51, 56, 59 and 65, is acknowledged.  Claims 46-65 are pending.  Claims 60-65 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim.  The restriction requirement mailed February 17, 2022 is still deemed proper.
Accordingly, claims 46-59 are examined herein.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 46-51 and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over SAGI (Sagi et al., Nature (2016), 532: 107-111 and online material; published April 7, 2016; cited #1 in IDS filed 09/09/2019) in view of MULLENDERS (Mullenders and Bernards, Oncogene (2009), 28: 4409-4420).  This is a new rejection necessitated by amendment. 

The applied Sagi reference was published less than one year before the effective filing date of the claimed invention and names another, but has a common author with the instant application.  Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 

Regarding claims 46 and 48, Sagi teaches methods of producing isolated human haploid ESCs (Figure 1, pages 2-3; Online methods, ¶2-3).  Sagi teaches the human haploid ESCs are capable of differentiating into mature neurons, pancreatic cells, definitive endoderm cells, and cardiomyocytes as measured by expression marker staining and RNA-seq (Figure 4; page 110, ¶1-3).  Sagi teaches the human haploid ESC-derived mature neurons were positive for TUJ1 (page 110, ¶3).  Regarding step (a), Sagi teaches the human haploid ESCs can be used in genetic screens using gene trap transposons to identify genes involved in resistance to the agent, 6-thioguanine (6-TG) (Figure 2f-h; page 108, ¶3).  Sagi teaches the resistance screen involved 4 × 106 haploid human pES10 cells transfected with a gene trap mutant library and 16,000 resistance clones (i.e. at least a portion of the cells comprises distinct artificially inactivated gene) (Online methods, col 2, ¶4).  Regarding step (b), Sagi teaches the cells containing the gene trap were cultured in media containing 6-TG and 6 resistance clones were isolated (i.e., selecting a plurality of cells which show resistance to the agent) (Online methods, col 2, ¶4).  Regarding step (c), Sagi teaches identifying the inactivated gene by extracting genomic DNA and detecting the transposon insertion sites (Online methods, col 2, ¶4).  Sagi teaches that one of the inactivated genes, NUDT5, is a known gene required for 6-TG toxicity (Figure 2f-h). 
Regarding claim 49, Sagi teaches pooling the library of cells containing an inactivated gene before exposing them to 6-TG (i.e., in a single container) (Online methods, col 2, ¶4).
Regarding claim 51, Sagi teaches 6-TG is toxic (i.e. a cytotoxic therapy) (Figure 2h).
Regarding claim 53, Sagi teaches identifying the inactivated gene by PCR amplification of the insertion site and sequencing the PCR product (Online methods, col 2, ¶4).
Regarding claim 54 and 56-57, Sagi teaches the haploid human ES cells are generated by (a) artificially activating an MII oocyte, identifying the haploid cells in metaphase by flow cytometry, and (b) sorting the ES cells by FACS based on ploidy (Figure 1; Online methods, ¶2-4).
Regarding claim 55, Sagi teaches enriching for haploid ES cells every 3-4 passages (Online methods, ¶4).
Regarding claim 58, Sagi teaches the haploid human ES cells can differentiate into terminally differentiated neurons, pancreatic cells and cardiomyocytes, or alternatively can remain pluirpotent (Figure 4).

Although Sagi teaches the screening and gene identification method in steps (a)-(c) in haploid human ESCs that are capable of differentiating into mature neurons, pancreatic cells and cardiomyocytes, Sagi does not teach or suggest (d) analyzing the sequence or expression of genes in cells taken from a subject (before or after treatment) in order to determine if a treatment should be used or ruled for treating the disease in general (claims 46 and 59) or as a monotherapy (claim 47) or wherein the disease is cancer (claim 50).  

Mullenders teaches the benefit of loss of function screens to discover drug response biomarkers and that drug response biomarkers will be instrumental to individualize the therapy of patients having seemingly similar cancers (Abstract).
Regarding claims 46-47, Mullenders teaches (d), “Availability of biomarkers of drug responses could greatly help in the development of a more personalized approach to cancer treatment . . . RNA interference-based genetic screens can be very efﬁcient in identifying genes that control how cells res-pond to cancer drugs.” (page 4409, ¶3).  Mullenders also teaches “such genes are prime candidate biomarkers to foretell drug responsiveness in the clinic.” (page 4409, ¶3).  Mullenders also teaches in shRNA knock-down drug resistance genes, the shRNA acts as a bar code to identify genes whose inactivation causes resistance to the drug (¶ spanning pages 44-45).  Mullenders teaches how an RNAi screen uncovered a gene, PTEN, responsible for resistance to trastuzumab (page 4414, ¶6).  Mullenders teaches patient samples that had a loss in PTEN were also resistant to trastuzumab (page 4414, ¶6).  
Regarding claim 50, Mullenders teaches the RNAi screens are used to find biomarkers of resistance to anticancer drugs.  (page 4414, ¶6).  Mullenders teaches RNAi screens to find biomarkers of responsiveness to therapies in various cancer cell lines and tumor samples (Table 1).
Regarding claim 51, Mullenders teaches the agents used in the RNAi screens were chemotherapeutic agents (page 4414, ¶6; Table 1).
Regarding claim 53, Mullenders teaches in the shRNA drug resistance genes, the shRNAs can be sequenced and act like a barcode to determine the gene effected (¶ spanning pages 44-45).  
Regarding claim 59, Mullenders teaches that ZNF423 and signaling through the PIK3 pathway are prognostic (i.e., to be determined before treatment) biomarkers for resistance to retinoic acid and trastuzumab, respectively (Table 1). Mullenders also teaches “patients having seemingly similar cancers can be pre-selected for speciﬁc therapies based on their predicted responses to therapy.” (page 4409, ¶2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use information gained about gene-inactivation-associated drug resistance from the gene trap screen in human haploid ESCs taught in Sagi to determine the course of treatment in a person with a disease in general, and cancer specifically as taught in Mullenders, because it would have simply amounted to a combination of known elements by known means to yield predictable results.  Mullenders teaches that knock-down screens using RNAi to discover drug resistance is followed by validation in tumor samples.  The information gained regarding genetic biomarkers can then be used as a prognostic indicator of drug resistance.  One skilled in the art would have been motivated to use the information from the drug resistance screen to rule out a use of the drug either alone or as a monotherapy based on the subjects own genetic or gene expression profile in order to improve treatment outcomes from the subject. 

It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sequence a cell sample from a subject before treatment of the subject with the therapeutic agent because Mullenders teaches the drug resistance biomarkers can be used as a prognostic indicator or determinant of drug resistance in the patient.  One skilled in the art would predict that a cell sample could be obtained before treatment was initiated because Mullenders teaches patients will be selected for specific therapies based on their “predicted” responses to therapies, which indicates to one skilled in the art that biomarkers in subjects are to be determined before treatment.   One skilled in the art would be motivated to obtain a cell sample and determine biomarkers of drug resistance because Mullenders teaches drug response biomarkers will be instrumental to individualize the therapy of patients.  


Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over SAGI (Sagi et al., Nature (2016), 532: 107-111 and online material; published April 7, 2016; cited #1 in IDS filed 09/09/2019) and MULLENDERS (Mullenders and Bernards, Oncogene (2009), 28: 4409-4420) as applied to claims 46-51 and 53-59 above further in view of AOUIDA (Aouida et al., The Journal of Biological Chemistry (2010), 285(9): 6275-6284).  This is a new rejection necessitated by amendment. 

The teachings of Sagi and Mullenders are recited above and applied as for claims 46-51 and 53-59.  Sagi and Mullenders do not teach or suggest screening for resistance to bleomycin.

Aouida teaches bleomycin induces DNA damage by creating lesions such as double - and single-strand breaks, and apurinic/apyrimidinic sites, which accounts for the genotoxic effects of the drug (page 6275, ¶1).  Aouida teaches bleomycin species have been used to treat various neoplasias, including testicular cancer, lymphoma, Hodgkin’s disease, squamous cell carcinoma of the cervix, and head and neck cancers, but that a small fraction of patients are resistant to therapies that include bleomycin (page 6275, ¶1).  Aouida teaches cell lines that have higher expression of hCT2 also have a higher sensitivity to bleomycin (page 6277, ¶5-6; figure 1).  Aouida teaches knockdown of hCT2 using siRNA causes resistance to bleomycin (page 6278, ¶3; figure 6A, C).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the chemotherapeutic agent bleomycin taught in Aouida for 6-TG in the gene trap inactivation drug resistance screen taught in Sagi, as it would have amounted to a simple substitution of one known cytotoxic agent for which resistance can develop for another by known means to yield predictable results.  One skilled in the art would have reasonable expectation that bleomycin could be used in the gene trap inactivation drug resistance screen because Sagi, Mullenders and Aouida are all directed to determining genetic mechanisms of drug resistance.  One would have been motivated to use bleomycin in a gene trap inactivation drug resistance screen in order to identify biomarkers of bleomycin resistance and enhance treatment outcomes of patients.


Claims 46-51 and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over EGLI (US 10961503 B2, effectively filed July 15, 2015) in view of MULLENDERS (Mullenders and Bernards, Oncogene (2009), 28: 4409-4420).  This is a new rejection necessitated by amendment. 

The applied Egli reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 46 and 48, Egli teaches methods of producing isolated human haploid ESCs (Abstract; Figure 5B; col 24, lines 14-52).  Egli teaches the human haploid ESCs are capable of differentiating into mature neurons, pancreatic cells, definitive endoderm cells, and cardiomyocytes as measured by expression marker staining and RNA-seq (Figure 4; col 26, line 54 through col 28, line 21).  Egli teaches the human haploid ESC-derived mature neurons were positive for TUJ1 (col 27, lines 42-48).  Regarding step (a), Egli teaches the human haploid ESCs can be used in genetic screens using gene trap transposons to identify genes that involved in resistance to the agent, 6-thioguanine (6-TG) (Figure 2G-I; col 17, line 29 through col 18, line 11; col 25, lines 3-22).  Egli teaches in the resistance screen 4 × 106 haploid human pES10 cells were transfected with a gene trap mutant library resulting in 16,000 clones (i.e. at least a portion of the cells comprises distinct artificially inactivated gene) (col 25, lines 29-66).  Regarding step (b), Egli teaches the cells containing the gene trap were cultured in media containing 6-TG and 6 resistance clones were isolated (i.e., selecting a plurality of cells which show resistance to the agent) (col 18, lines 1-4).  Regarding step (c), Egli teaches identifying the inactivated gene by extracting genomic DNA and detecting the transposon insertion sites (col 18, lines 4-9).  Egli teaches that one of the inactivated genes, NUDT5, is a known gene required for 6-TG toxicity (Figure 2H-I). 
Regarding claim 49, Egli teaches pooling the library of cells containing an inactivated gene before exposing them to 6-TG (i.e., in a single container) (col 17, line 62-66).
Regarding claim 51, Egli teaches 6-TG is toxic (i.e., a cytotoxic therapy) (Figure 2I).
Regarding claim 53, Egli teaches identifying the inactivated gene by PCR amplification of the insertion site and sequencing the PCR product (col 18, lines 4-10).
Regarding claim 54 and 56-57, Egli teaches the haploid human ES cells are generated by (a) artificially activating an MII oocyte, identifying the haploid cells in metaphase by flow cytometry, and (b) sorting the ES cells by FACS based on ploidy (col 12, line 65 through col 13, line 44; Figure 1).
Regarding claim 55, Egli teaches enriching for haploid ES cells every 3-4 passages (col 13, lines 43-44).
Regarding claim 58, Egli teaches the haploid human ES cells can differentiate into terminally differentiated neurons, pancreatic cells and cardiomyocytes, or alternatively can remain pluripotent (Figure 4; Figure 4; col 26, line 54 through col 28, line 21).

Although Egli teaches the screening and gene identification method in steps (a)-(c) in haploid human ESCs that are capable of differentiating into mature neurons, pancreatic cells and cardiomyocytes, Egli does not teach or suggest (d) analyzing the sequence or expression of genes in cells taken from a subject (before or after treatment) in order to determine if a treatment should be used or ruled for treating the disease in general (claims 46 and 59) or as a monotherapy (claim 47) or wherein the disease is cancer (claim 50).  

The teachings of Mullenders regarding the benefit of loss of function screens to discover drug response biomarkers and that drug response biomarkers to individualize the therapy of patients having seemingly similar cancers is recited above in paragraph 10 and subsequent unnumbered paragraphs.

The obviousness of using information gained about gene-inactivation-associated drug resistance from the gene trap screen in human haploid ESCs to determine the course of treatment in a person with a disease in general, and cancer specifically, is recited above and applied in paragraph 11.

The obviousness of sequencing a cell sample from a subject before treatment of the subject with the therapeutic agent is recited above and applied as in paragraph 12.  


Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over EGLI (US 10961503 B2, effectively filed July 15, 2015) and MULLENDERS (Mullenders and Bernards, Oncogene (2009), 28: 4409-4420) as applied to claims 46-51 and 53-59 above further in view of AOUIDA (Aouida et al., The Journal of Biological Chemistry (2010), 285(9): 6275-6284).  This is a new rejection necessitated by amendment. 
The teachings of Egli and Mullenders are recited above and applied as for claims 46-51 and 53-59.  Egli and Mullenders do not teach or suggest screening for resistance to bleomycin.

The teachings of Aouida regarding the action of bleomycin, its use in treating disease, resistance to bleomycin, and the use of gene inactivation by shRNA knockdown for studying bleomycin resistance are recited above in paragraph 15.    

The obviousness of substituting bleomycin for 6-TG in the gene trap inactivation drug resistance screen is recited above in paragraph 16.


Claims 46-51, 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (Wang et al., Science (2014), 343: 80-84, and Supplemental Materials) in view of LIAO (Liao et al., Nature Genetics (2015), 47(5): 469-478 and Online Material, published March 20, 2015), HORII (Horii et al., PeerJ (2013), 10.7717, 1-14, published December 23, 2013), ZHONG (Zhong et al., Cell Research (2016), 26: 743-746 and Supplemental Material, published May 17, 2016) and MULLENDERS (Mullenders and Bernards, Oncogene (2009), 28: 4409-4420).  This is a new rejection necessitated by amendment.

Wang teaches methods of genetic screens in human cells using the CRISPR system, including screens to identify genes that confer resistance to chemotherapeutic agents (Figure 2).
Regarding claims 46-48, Wang teaches (a) creating a library of cells containing the CRISPR system (Figure 1A).  Wang teaches in CRISPR “a single-guide RNA (sgRNA) directs the Cas9 nuclease to cause double-stranded cleavage of matching target DNA sequences” (page 80, ¶2).  Wang teaches using CRISPR to generate a library of knockout cells (i.e., cells where at least a portion of said plurality of cells comprises a distinct artificially inactivated gene) (page 90, ¶3).  Wang teaches “sgRNAs were designed against constitutive coding exons near the beginning of each gene and filtered for potential off-target effects based on sequence similarity to the rest of the human genome” (page 81, ¶3).  Wang teaches creating the library of knockout cells specifically in the KMB7 CML cell line, which is a near-haploid cell line (page 80, ¶4).  Wang teaches (b) selecting KMB7 cells containing the CRISPR system that are resistant to etoposide, a chemotherapeutic agent (Figure 1A and 2; page 81, ¶1).  Wang teaches (c) identifying the guide RNA-targeted genes that are resistant to etoposide by sequencing the guide RNAs, which act as a bar code, that are enriched in the pool of resistant cells (Figure 2).  Wang also teaches verifying the reduced expression of the targeted gene, further identifying its inactivation (Figure 2F).   Finally, Wang teaches “In mammalian cells, however, current screening methods fall short—primarily because of the difficulty of inactivating both copies of a gene in a diploid mammalian cell.” (page 80, ¶1).
Regarding claim 49, Wang teaches the library of knockout cells was pooled (i.e., in a single container) and treated with etoposide (Online Methods, page 5, ¶2).
Regarding claim 51, Wang teaches that etoposide is a chemotherapeutic agent (page 82, ¶1).
Regarding claim 53, Wang teaches identifying the targeted gene by sequencing the guide RNAs in the resistant cells by massively parallel sequencing (Figure 1A).  Wang teaches “sgRNA inserts were PCR amplified in a nested PCR and the resulting libraries were sequenced on a HiSeq 2500 (Illumina) with a single-end 50 bp run,” indicating the DNA encoding the guide RNA was sequenced (Online Methods, page 5, ¶3).

Although Wang teaches the screening method in near haploid human cells, Wang does not teach or suggest the method in human haploid ESCs that are capable of differentiating into a terminally differentiated haloid mature neuron, pancreatic cell, or cardiomyocyte.  Wang also does not teach or suggest (d) analyzing the sequence or expression of genes in cells taken from a subject (before or after treatment) in order to determine if a treatment should be used or ruled for treating the disease in general (claims 46 and 59) or as a monotherapy (claim 47) or wherein the disease is cancer (claim 50).  

Liao teaches inactivating three distinct genes, DNMT1, DNMT3A and DNMT3B in human ESCs using CRISPR (Abstract).
Regarding claims 46-48, Liao teaches using guide RNAs specific for DNMT1, DNMT3A and DNMT3B to inactivate the genes in the male ESC line HUES64 (page 470, ¶3; Figure 1C).  Liao teaches mRNA and protein expression of the three genes was greatly reduced in the HUES64 lines treated with the gene-specific guide RNAs (Figure 1D-E).
Regarding claim 53, Liao teaches targeted disruption of the catalytic domains of the three genes was confirmed by sequencing (Online methods, ¶2).

Additionally, Horii teaches CRISPR/Cas9 for genomic engineering mouse haploid ESCs (Title).
Regarding claims 46-48, Horii teaches inactivating three genes, Tet1, Tet2 and Tet3, using guide RNAs specific for the three genes (Figure 1A; page 6, ¶2).  Horii teaches activity of the three gene products was greatly reduced (Figure 2C).  
Regarding claim 53, Horii teaches verifying inactivation of the three genes by DNA sequencing (Figures 1C, 2A, 2D).

Although Wang, Liao and Horii together teach CRISPR/Cas9 gene inactivation in near-haploid human cells, human ESCs, and mouse haploid ESCs, they do not teach or suggest gene inactivation in human haploid ESCs that are capable of differentiating into a terminally differentiated haploid mature neuron, pancreatic cell, or cardiomyocyte.  Liao and Horii also do not teach or suggest step (d) analyzing the sequence or expression of genes in cells taken from a subject (before or after treatment) in order to determine if a treatment should be used or ruled for treating the disease in general (claims 46 and 59) or as a monotherapy (claim 47) or wherein the disease is cancer (claim 50).  

Zhong teaches methods to generate human haploid ESCs derived from fertilized oocytes, in which the male pronucleus is removed (Figure 1; page 743, ¶2-3).  Zhong teaches haploid ESCs are useful for genetic screening (page 743, ¶1).
Regarding claim 46, Zhong teaches the haploid human ESCs are capable of differentiating into ectoderm including neural epithelia that stain positive for the neuronal marker TUJ-1 (i.e. terminally differentiated mature neurons) (Figure 1G and S3G, S4; ¶ spanning pages 743-744).  Zhong teaches the morphology of the TUJ-1 positive differentiated cells (Figure 1G).  Zhong teaches the TUJ-1 positive cells are haploid (Figure S4).   
Regarding claim 54-58, “wherein said haploid human ES cells are generated by: (a) identifying haploid . . . wherein the ES cells are derived from an artificially activated human oocyte and (b) sorting the population of ES cells . . .” is interpreted as product-by-process limitations and not as steps in the method.  This product-by-process will be examined according to the structure of the human haploid ESCs that are produced by the (a) and (b) steps of claim 54, and the sorting techniques recited in claims 56 and 57.  The specification indicates the haploid human ESCs generated by the recited steps have the following structural features: haploid karyotype, no significant copy number variations, no common duplications of specific regions, typical pluripotent stem cell colony morphology, alkaline phosphatase activity, expression of NANOG, OCT4, SOX2 SSEA4 and TRA1-60, and maternally imprinted genes (page 85-86).
Regarding claims 54 and 56-57, Zhong teaches generating the population of haploid human ESCs by fertilizing a human oocyte (i.e., naturally activated), removing the male pronucleus, and FACS sorting base on ploidy (page 743, ¶2; Supplemental methods, page 11-12).  Zhong teaches the human haploid ESCs have a haploid karyotype, have no copy number variations or duplications, display typical colony morphology, have alkaline phosphatase activity, express NANOG, OCT4, SOX2 SSEA4 and TRA1-60, and have typical maternally-imprinted genes (page 743, ¶2-3; page 745, ¶1).  Therefore, Zhong’s human haploid ESCs are not structurally distinct from the human haploid ESCs derived from an artificially activated human oocytes.
Regarding claim 55, Zhong teaches the population of human ES cells enriched for haploid cells was maintained for over 30 passages (i.e., at least three passages) (page 743, ¶2).
Regarding claim 58, Zhong teaches differentiating the human haploid ESCs into neural epithelia that stain positive for the neuronal marker TUJ-1 (i.e. terminally differentiated haploid cells) (Figure 1G and S3G, S4; ¶ spanning pages 743-744).  
	
The teachings of Mullenders regarding the benefit of loss of function screens to discover drug response biomarkers and that drug response biomarkers to individualize the therapy of patients having seemingly similar cancers is recited above in paragraph 10 and subsequent unnumbered paragraphs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the human haploid ESCs as taught in Zhong in the CRISPR-mediated knockout drug resistance screen taught in Wang. The skilled artisan would have wished to find gene targets that when inactivated confer resistance to chemotherapy drugs in order to improve chemotherapy treatments and outcomes as taught by Mullenders. Using Zhong’s ESCs in Wang’s screen would have amounted to a simple combination of known elements by known means to yield predictable results.  Wang, Liao and Horii all teach that CRISPR/Cas9 gene inactivation is an efficient and straightforward way to inactivate genes in haploid, near-haploid and/or embryonic stem cells.  Thus, it would have been highly predictable that CRISPR/Cas9 could also be used to inactivate genes in the human haploid ESCs taught in Zhong.  Because Zhong also teaches haploid ESCs are useful for genetic screens, one skilled in the art would also predict the human haploid ESCs of Zhong could be mutagenized with a CRISPR guide RNA library and similarly used to screen for drug resistance.  One would have been motivated to use CRISPR and human haploid ESCs in a screen for drug resistance because Wang, Liao and Horii teach CRISPR is highly effective at inactivating genes. Furthermore, Wang and Zhong teach haploid cells are useful for loss-of-function screens.  

The obviousness of using information gained about gene-inactivation-associated drug resistance from the gene trap screen in human haploid ESCs to determine the course of treatment in a person with a disease in general, and cancer specifically, is recited above in paragraph 11.

The obviousness of sequencing a cell sample from a subject before treatment of the subject with the therapeutic agent is recited above in paragraph 12.  


Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over WANG (Wang et al., Science (2014), 343: 80-84, and Supplemental Materials), LIAO (Liao et al., Nature Genetics (2015), 47(5): 469-478 and Online Material, published March 20, 2015), HORII (Horii et al., PeerJ (2013), 10.7717, 1-14, published December 23, 2013), ZHONG (Zhong et al., Cell Research (2016), 26: 743-746 and Supplemental Material, published May 17, 2016) and MULLENDERS (Mullenders and Bernards, Oncogene (2009), 28: 4409-4420) as applied to claims 46-51, 53 and 59 above, further in view of AOUIDA (Aouida et al., The Journal of Biological Chemistry (2010), 285(9): 6275-6284).
The teachings of Wang, Liao, Horii, Zhong and Mullenders are recited above and applied as for claims 46-51, 53-59.  Wang, Liao, Horii, Zhong and Mullenders do not teach or suggest screening for resistance to bleomycin.

The teachings of Aouida regarding the action of bleomycin, its use in treating disease, resistance to bleomycin, and the use of siRNA knockdown for studying bleomycin resistance are recited above in paragraph 15.    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the chemotherapeutic agent bleomycin taught in Aouida for etoposide in the CRISPR gene-inactivation drug resistance screen taught in Wang, as it would have amounted to a simple substitution of one known chemotherapeutic agent for which resistance can develop for another by known means to yield predictable results.  One skilled in the art would have reasonable expectation that bleomycin could be used in the CRISPR gene-inactivation drug resistance screen because both Wang and Aouida are directed to determining genetic mechanisms of drug resistance.  One would have been motivated to use bleomycin in a CRISPR gene-inactivation drug resistance screen in order to identify biomarkers of bleomycin resistance and enhance treatment outcomes of patients.


Response to Arguments

 Applicant’s arguments regarding the human haploid ESCs taught in Elling (see Remarks, page 7-8) have been fully considered and are persuasive.  Therefore, the previous rejections under 35 U.S.C. 103 in view of Elling have been withdrawn.  However, upon consideration of the added limitation that the human haploid ESCs must be capable of differentiating into haploid mature neurons, cardiomyocytes and/or pancreatic cells, new rejections are made as recited above.   Sagi, Egli and Zhong all teach human haploid ESCs that are able to differentiate into mature haploid neurons as indicated by TUJ-1 staining and cell morphology.  It is noted that Sagi and Egli use artificially activated oocytes to generate the human haploid ESCs, which is the same process as the claimed invention (claims 54-57).  Zhong uses naturally activated oocytes via fertilization and then removal of the male pronucleus.  However, regardless of how the human haploid cells were generated, all three were able to differentiate into haploid TUJ-1 positive neurons.   Furthermore, Zhong’s human haploid ESCs are not structurally distinct from human haploid ESCs derived from artificially activated oocytes based on the description of the cells in the specification and in Zhong.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. PATENT No. 10961503 B2 in view of MULLENDERS (Mullenders and Bernards, Oncogene (2009), 28: 4409-4420) and AOUIDA (Aouida et al., The Journal of Biological Chemistry (2010), 285(9): 6275-6284).

Although the claims at issue are not identical, they are not patentably distinct from each other. Patented claim 1 recites “An enriched population of haploid human embryonic stem (ES) cells, wherein said population is capable of differentiating into a terminally differentiated haploid cell selected from a haploid mature neuron, and a haploid cardiomyocyte.”  The patented claims do not recite inactivating a gene in the human haploid cells, using them in a drug resistance screen, or using the results of the screen to determine whether a drug should be used or ruled out for treating a subject.  However, the specification for the patented claims teaches the human haploid ESCs can be used in genetic screens using gene trap transposons to identify genes that involved in resistance to the agent, 6-thioguanine (6-TG) (Figure 2G-I; col 17, line 29 through col 18, line 11; col 25, lines 3-22).  The specification teaches in the resistance screen 4 × 106 haploid human pES10 cells were transfected with a gene trap mutant library resulting in 16,000 clones (i.e. at least a portion of the cells comprises distinct artificially inactivated gene) (col 25, lines 29-66).  The specification teaches the cells containing the gene trap were cultured in media containing 6-TG and 6 resistance clones were isolated (i.e., selecting a plurality of cells which show resistance to the agent) (col 18, lines 1-4).  The specification teaches identifying the inactivated gene by extracting genomic DNA and detecting the transposon insertion sites (col 18, lines 4-9).  The specification teaches that one of the inactivated genes, NUDT5, is a known gene required for 6-TG toxicity (Figure 2H-I).  
Regarding claim 49, the patent’s specification teaches pooling the library of cells containing an inactivated gene before exposing them to 6-TG (i.e., in a single container) (col 17, line 62-66).  
Regarding claim 51, the specification teaches 6-TG is toxic (i.e., a cytotoxic therapy) (Figure 2I).  
Regarding claim 53, the specification teaches identifying the inactivated gene by PCR amplification of the insertion site and sequencing the PCR product (col 18, lines 4-10).  
Regarding claim 54 and 56-57, the specification teaches the haploid human ES cells are generated by (a) artificially activating an MII oocyte, identifying the haploid cells in metaphase by flow cytometry, and (b) sorting the ES cells by FACS based on ploidy (col 12, line 65 through col 13, line 44; Figure 1).  
Regarding claim 55, the specification teaches enriching for haploid ES cells every 3-4 passages (col 13, lines 43-44).  
Regarding claim 58, the specification teaches the haploid human ES cells can differentiate into terminally differentiated neurons, pancreatic cells and cardiomyocytes, or alternatively can remain pluripotent (Figure 4; Figure 4; col 26, line 54 through col 28, line 21).  
Thus, the patented claims are interpreted to provide coverage for the limitations in present claims 46, 48-49, 51 and 53-58.  
The patented claims do not provide coverage for (d) analyzing the sequence or expression of genes in cells taken from a subject before or after treatment in order to determine if a treatment should be used or ruled for treating the disease in general, or as a monotherapy, or wherein the disease is cancer, or wherein the agent is bleomycin.  
The teachings of Mullenders and Aouida are recited above in paragraphs 10 and 15, respectively.  The obviousness of using information gained about gene-inactivation-associated drug resistance from the gene trap screen in human haploid ESCs to determine the course of treatment in a person with a disease in general, and cancer specifically, is recited above and applied in paragraph 11.  The obviousness of sequencing a cell sample from a subject before treatment of the subject with the therapeutic agent is recited above and applied as in paragraph 12.  The obviousness of substituting bleomycin for 6-TG in the gene trap inactivation drug resistance screen is recited above in paragraph 16.
	


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                         
/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600